It was held in this ease, that where a commission merchant makes advances upon the faith of goods consigned to him for sale, the proceeds of the consigned property is the primary fund to which he must look for reimbursement; and that where the consignor has in no way interfered with the disposition of the property by the consignee, it is incumbent upon the latter to show the fund in his hands to be deficient, before he can recover against the consignor personally.
When, therefore, a manufacturer in Utica consigned a quantity of cloths to a commission house in Philadelphia for sale, and at the same time drew a bill against such consignment, payable at sight, which bill was accepted and paid by the consignees: Held, that the latter could not maintain an action against the consignors for the money paid upon this bill, without having rendered any account of, or showing in any way what had become of the consigned property, it appearing that the latter had actually come to their h^nds.
(S. C., 9 N. Y. 476.)